NOTE: This order is nonprecedential
d United States Cou1“c of AppeaIs
for the Federal Circuit
SUSAN G. ROY,
Petiti0n,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND
DEPARTMENT OF JUSTICE,
Intervenor. "
2011-3107
Petition for review of the Merit SyStemS Protection
Board in case no. NY0752100199-I-1.
ON MOTION
ORDER
The Department of Justice moves without opposition
to reform the official caption to designate the Merit Sys-
temS Protection Board as the respondent and to permit
the Department to intervene
‘\

ROY V. JUSTICE 2
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We
determine that the Board should be designated as the
respondent and that the Depart1nent should be allowed to
intervene
According1y,
lT lS ORDERED THATZ '
The motions are granted The revised official caption
is reflected above.
FoR THE CoURT
.ll*l U22D11 ~ '
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Thomas G. R.oth, Esq. l,;§P,EALS F0R
M1chael P. Goodman, Esq. RAL C|RCUlT
Calvin MorroW, Esq. JUN  2011
s20
§
:»
ss
ms
'l'l
l""l
s§2
.|A|`l|'l0RBAL¥
CLEFI(
/